Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 16
St Petersburg July 19/7 1814

I write you again my best friend; although I have nothing from you, since your Letter from Amsterdam; to inform you of the arrival of Mr Harris; he left London the 24 of June, and sailed from Harwich the 26, and reached this City on Sunday Morning at 4 o’clock; a journey of 20 days. He looks fat and well, and is very sanguine as it regards our affairs.
The Emperor it is said is at Pawloski, and intends coming to Petersburg in the Night, to avoid the famous Triumphal Arch on the Peterhof Road: he remains here a fortnight, and then proceeds to Vienna. I understand that he has no taste for an English Mob. it is said there are great dissatisfactions somewhere, and that War is likely to be the consequence; Austria is too Ambitious; and must be checked before she becomes too strong. you know my means of information, therefore must take it as you did me, “for better for worse”.
News is arrived in town by the Gottenburg Mail, of the capture of the Epervier, of 18 Guns, by the American Brigg, the Peacock: the action is said to have lasted 40 Minutes, 2. Men wounded on Board our Ship, and so little damaged that she was able to continue her Cruize; the Epervier had arrived at Savannah, I hope this news is true: but you have taught me to doubt every thing like good news.
We have also a good story here of the Officers of the Corvette in Amsterdam, they dont like it seems the music of “Rule Britania and Damn the Yankees” which was order’d to be played at the Theatre, but these blustering Englishmen it seems on this occasion, prefer’d peace to War, and very modestly refused the proposed challenges from our Hotspurs.
Mr: Harris is highly delighted with the reception he met with from his Majesty, who expressed himself in very friendly terms towards the United States. Mr Galatin will of course inform you all the particulars. It is said Count R. will not be Chancellor on account of some changes in the form of the Administration: but that he will hold a high office in privy Council—
Mr Strougotshikoff has inform’d me to day that in consequence of the great price of every thing in Petersburg, that he is under the necessity of raising the rent, a thousand Rubles, and that he thinks on reflection, he shall not find that sufficient. I am at a loss what to do, but think I shall give him notice to quit. he says should you enter upon the Month of September before you have given him notice, he shall charge at that rate.
Capt Bates writes that he never saw you so fat, and in such good spirits, since he has known you. I most herartily thank God for it. You have put it in my power to feel what I say most truely, for what being on Earth is so wretched as a Woman without her Husband, more especially in a foreign Country, without knowing the Languages of those who surround her; at first it was dreadful, I am now becoming more reconciled to it, and perhaps in time I shall like it. I have no faith in what you say of separations; on the contrary from accustoming each party to independance, they are more apt to engender indifference. at our time of life this is not to be apprehended, but to young people I would never recommend it.
Charles is very well, and enjoys himself prodigiously: I have done many many things which I fear you will disapprove, but mostly from necessity. you must however reserve all your disapprobation, untill you return, as it will not do to express it on paper.
Adieu do not measure your affection by my merits, and believe me ever your most devoted Wife
L C A